DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020 and 3/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie (2), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.

Response to Amendment
Receipt is acknowledged of the amendment filed 11/03/2022.  Claims 18 is cancelled and claims 1-17 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121a” has been used to designate both a “first inclined surface … of the first optical microscopic structures” and a “corresponding first inclined surface of an adjacent one of the first optical microscopic structures”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding first inclined surface of an adjacent one of the first optical microscopic structures connecting along a first connecting line" (Lines 6-8).  Firstly, it is unclear to which element “the corresponding first inclined surface” references in the plurality of first optical microscopic structures.    There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,695,180 to Schardt et al. (hereinafter Schardt) in view of US Pat. No. 6,123,431 to Teragaki et al. (hereinafter Teragaki).
Regarding claims 1 and 14-15, Schardt discloses display apparatus, comprising: a light-transmitting structural plate (brightness enhancement sheet 146a, Fig. 1) having a first side (top side of first brightness enhancing layer 146a, Fig. 1) and a second side (bottom side of first brightness enhancing layer 146a, Fig. 1) opposite to each other; a plurality of first optical microscopic structures regularly arrayed and formed on one of the first side and the second side (“prismatic brightness enhancing layer typically provides optical gain in one dimension …[a]n optional second brightness enhancing layer 146b may also be included in the arrangement 140 of light management layers, having its prismatic structure oriented orthogonally to the prismatic structure of the first brightness enhancing layer 146a”; col. 9, ll. 46-58), each of the first optical microscopic structures having at least one first inclined surface (Fig. 1), each of the first inclined surfaces and the corresponding first inclined surface of an adjacent one of the first optical microscopic structures connecting along a first connecting line and forming a first angle therebetween (angle between prismatic surfaces, Fig. 1), an optical film located on the first side (films 150, 154, 157, and 158, Fig. 1); a base plate (reflective substrate 102, Fig. 1) separating from the second side by a space (space between bottom of 146a and top of substrate 102, Fig. 1); and a plurality of light emitting elements (light sources 112, Fig. 1) located inside the space and disposed on the base plate, the light emitting elements being respectively configured to emit a light ray to the light-transmitting structural plate (Fig. 1; col. 7, ln. 61-col. 8, ln. 12 & col. 9, ln. 21-67).  
While Schardt discloses specific, commercially-available embodiments of the brightness enhancement film (e.g. BEF II 90/24, BEF II 90/50, BEF IIIM 90/50, and BEF IIIT from 3M), Examiner cannot obtain evidence of the specific angular configurations of the prismatic elements.
Teragaki discloses the first angle ranging between 30 degrees and 150 degrees (AngY = 120°, Figs. 21-23; col. 11, ll. 30-col. 12, ln. 7).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed angular value as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Regarding claim 2, Schardt discloses the claimed invention as cited above though does not explicitly disclose specific prismatic structures.
Teragaki discloses each of the first optical microscopic structures is a conical protruding structure, the conical protruding structure comprises a polygonal base and a peak, the polygonal base is a part of the first side, the corresponding first inclined surface connects between the peak and a perimeter of the polygonal base (Figs. 21-23).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Regarding claim 6, Schardt discloses each of the first connecting lines and an adjacent one of the first connecting lines arrange as a straight line (a line may be drawn in the plane of Fig. 1 that shows an arrangement of connecting lines between prismatic elements into the plane of Fig. 1).
Further, Teragaki discloses each of the first connecting lines and an adjacent one of the first connecting lines arrange as a straight line (Fig. 21-22).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Teragaki as applied to claim 2 above, and further in view of US Pat. No. 6,827,456 to Parker et al. (hereinafter Parker).
Regarding claim 3, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose specific prismatic structures
Parker discloses each of the perimeters has a long edge and two short edges, the short edges and the long edge connect to form an isosceles triangle (Fig. 5d, 6d & 6e), the long edge and the corresponding long edge of an adjacent one of the perimeters connect along the first connecting line (Fig. 5d, 6d & 6e) .  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).
Regarding claim 4, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose specific prismatic structures.
Teragaki discloses each of the conical protruding structures further comprises two second inclined surfaces (Figs. 21-23), the second inclined surfaces connect with each other and respectively connect between the peak and the corresponding short edge (Figs. 21-23), each of the second inclined surfaces and the corresponding second inclined surface of an adjacent one of the conical protruding structures connect along a second connecting line and form a second angle therebetween (two of four inclined surfaces of pyramidal prisms, Figs. 21-23), the second angle ranges between 30 degrees and 150 degrees (AngY = 120° defines square pyramidal geometries reading on the claim language, Figs. 21-23; col. 11, ll. 30-col. 12, ln. 7).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Regarding claim 5, Parker discloses each of the second connecting lines and an adjacent one of the second connecting lines arrange as a straight line (Figs. 21-22).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Teragaki as applied to claim 2 above, and further in view of US Pat. No. 6,606,133 to Okabe (hereinafter Okabe).
Regarding claim 7, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose specific prismatic structures
	Tergaki discloses each of the first optical microscopic structures is a conical structure (Figs. 21-23), the conical structure has a polygonal perimeter and a base point (Fig. 21-23), the polygonal perimeter defines a polygonal opening, the base point is closer to the light-transmitting structural plate than the polygonal base to the light-transmitting structural plate (Fig. 21-23), the corresponding first inclined surface connects between the base point and the polygonal perimeter (Fig. 21-23).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose recessed structures.
Okabe discloses conical recessed structures (Fig. 5d). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Okabe with the system as disclosed by Schardt.  The motivation would have been to optimize light distribution in a diffusing element (abstract).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Teragaki and Okabe as applied to claim 7 above, and further in view of US Pat. No. 6,827,456 to Parker et al. (hereinafter Parker).
Regarding claim 8, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose specific prismatic structures
Parker discloses each of the perimeters has a long edge and two short edges, the short edges and the long edge connect to form an isosceles triangle (Fig. 5d, 6d & 6e), the long edge and the corresponding long edge of an adjacent one of the perimeters connect along the first connecting line (Fig. 5d, 6d & 6e) .  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).
Regarding claim 9, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose specific prismatic structures.
Teragaki discloses each of the conical protruding structures further comprises two second inclined surfaces (Figs. 21-23), the second inclined surfaces connect with each other and respectively connect between the peak and the corresponding short edge (Figs. 21-23), each of the second inclined surfaces and the corresponding second inclined surface of an adjacent one of the conical protruding structures connect along a second connecting line and form a second angle therebetween (two of four inclined surfaces of pyramidal prisms, Figs. 21-23), the second angle ranges between 30 degrees and 150 degrees (AngY = 120° defines square pyramidal geometries reading on the claim language, Figs. 21-23; col. 11, ll. 30-col. 12, ln. 7).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Regarding claim 10, Teragaki discloses each of the second connecting lines and an adjacent one of the second connecting lines arrange as a straight line (Figs. 21-22).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Teragaki with the system as disclosed by Schardt.  The motivation would have been to ease manufacturing while generating a uniform outgoing light from a light emitting surface with an excellent directivity, reducing prices (col. 1, ln. 65-col. 2, ln. 2).
Regarding claim 11, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose a plurality of second optical microscopic structures, wherein when the first optical microscopic structures are regularly arrayed and formed on one of the first side and the second side, the second optical microscopic structures are regularly arrayed and formed on another one of the first side and the second side.  
Parker discloses a plurality of second optical microscopic structures (transreflector 4 having optical deformities 12 and 18, Fig. 1), wherein when the first optical microscopic structures are regularly arrayed and formed on one of the first side and the second side (Fig. 1), the second optical microscopic structures are regularly arrayed and formed on another one of the first side and the second side (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).
Regarding claim 12, Parker discloses the first optical microscopic structures are the same as the second optical microscopic structures (triangular prismatic deformities 12 and 18, Fig. 1).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).
Regarding claim 13, Parker discloses the first optical microscopic structures are different from the second optical microscopic structures (optical deformities 12 and 18 have different triangular profiles, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,695,180 to Schardt et al. (hereinafter Schardt) in view of US Pat. No. 6,123,431 to Teragaki et al. (hereinafter Teragaki) in view of 14, and further in view of US Pat. No. 6,827,456 to Parker et al. (hereinafter Parker).
Regarding claim 16, Schardt discloses the claimed invention as cited above though does not explicitly disclose the claimed invention as cited above though does not explicitly disclose a plurality of second optical microscopic structures, wherein when the first optical microscopic structures are regularly arrayed and formed on one of the first side and the second side, the second optical microscopic structures are regularly arrayed and formed on another one of the first side and the second side.  
Parker discloses a plurality of second optical microscopic structures (transreflector 4 having optical deformities 12 and 18, Fig. 1), wherein when the first optical microscopic structures are regularly arrayed and formed on one of the first side and the second side (Fig. 1), the second optical microscopic structures are regularly arrayed and formed on another one of the first side and the second side (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).
Regarding claim 17, Schardt discloses the claimed invention as cited above though does not explicitly disclose the structural plate and the second optical microscopic structures are of an integrally formed structure.  
Parker discloses the structural plate and the second optical microscopic structures are of an integrally formed structure (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed prismatic form factor as taught by Parker with the system as disclosed by Schardt.  The motivation would have been to optimize the ability of optical films to transmit the specific distribution of light that is emitted from the backlight by designing the angle, density, size, shape and orientation of the optical deformities to transmit the specific light distribution emitted from the backlight (col. 10, ll. 20-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872